Citation Nr: 0729941	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-23 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
bilateral pes planus with calluses and hammertoes, 
bilaterally.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of Department of 
Veterans Affairs Regional Office (RO) that granted service 
connection and awarded a 30 percent disability rating for 
bilateral pes planus with calluses and hammertoes, 
bilaterally, effective July 1, 2001. 


FINDINGS OF FACT

Since July 1, 2001, the veteran's foot disabilities 
(bilateral pes planus with calluses and hammertoes of digits 
two through five on both feet) have been manifested by 
subjective complaints of swelling and pain on manipulation 
and use of the feet.  There is objective evidence of 
tenderness and characteristic callosities.  There is no 
evidence of marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, marked varus deformity, 
or dropped forefoot.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus with calluses and hammertoes of digits 
two through five on both feet have not been met since July 1, 
2001, the effective date of service connection.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5276, 5278, 5282, 
5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for his bilateral pes planus with calluses 
and hammertoes of digits two through five on both feet on the 
original grant of service connection.  See 38 C.F.R. § 20.201 
(2006); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Collaro 
v. West, 136 F.3d 1304 (Fed. Cir. 1998); Ledford v. West, 136 
F.3d 776 (Fed. Cir. 1998).  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The veteran's disabilities of the feet are rated as 30 
percent disabling under DC 5282-5276.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen. 38 C.F.R. § 4.27 (2006).  Diagnostic 
Code 5282 pertains to hammer toes.  38 C.F.R. § 4.71a, DC 
5282.  Diagnostic Code 5276 pertains to flat feet.  38 C.F.R. 
§ 4.71a, DC 5276.  Additionally, as the veteran's service 
medical records reflect that he underwent surgical correction 
of bilateral hammertoes secondary to anterior cavus foot type 
and painful calluses, the Board finds that the diagnostic 
criteria pertaining to pes cavus are also applicable.  See 
38 C.F.R. § 4.71a, DC 5278.

Diagnostic Code 5282 provides for a noncompensable rating 
where single toes are hammertoes.  A maximum 10 percent is 
warranted where all toes of one foot are hammertoes, without 
claw foot.  38 C.F.R. § 4.71, DC 5282.

Under DC 5276, a 30 percent rating is warranted for severe 
bilateral pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, an indication of swelling on use, and 
characteristic callosities.  Finally, a maximum 50 percent 
evaluation is warranted for pronounced bilateral pes planus, 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

Under DC 5278, a 30 percent evaluation is warranted where, 
bilaterally, all toes are tending toward dorsiflexion, there 
is limitation of dorsiflexion of the ankle at a right angle, 
there is shortened plantar fascia, and there is marked 
tenderness of the metatarsal heads.  A 30 percent evaluation 
is also warranted where, unilaterally, there is marked 
contraction of the plantar fascia with dropped forefoot, all 
toes are hammertoes, there are very painful callosities, and 
marked varus deformity.  Where these manifestations are 
present bilaterally, a maximum 50 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, DC 5278.

The veteran asserts that his bilateral foot disability is 
more severe than the current 30 percent disability rating 
reflects.  Specifically, he contends that his condition is 
marked by swelling and severe deformity, entitling him to a 
higher rating.

The veteran's service medical records reflect frequent 
complaints of pain related to calluses and hammertoes, which 
were determined to be secondary to anterior cavus foot type, 
and treatment therefor.  They also reflect that he underwent 
surgical correction of hammertoes (digits two through five) 
on both feet, and that he was prescribed orthotic inserts and 
custom-molded boots for amelioration of his foot conditions.  
Post-service medical records do not reflect treatment for his 
feet.  However, in statements submitted in support of his 
claim, the veteran stated that the orthotic inserts he was 
prescribed in service only improved his pain by approximately 
25 percent.  Accordingly, he no longer used any inserts.

The veteran underwent VA examination of his feet in August 
2002 and in February 2007.  On examination in August 2002, 
the veteran complained of being flat-footed since he 
underwent surgical correction of his hammertoes.  He stated 
that he had corns on the bottoms of both feet, and that he 
was unable to stand on his feet for very long because with 
prolonged standing he experienced pain shooting up from his 
feet into his back.  Physical examination revealed plantar 
calluses that were tender to palpation at the level of the 
second metatarsophalangeal joints of both feet.  The examiner 
determined that the calluses had formed as a result of the 
flattening of the transverse arches of the feet.  The arches 
were noted to be slightly depressed, but not third or fourth 
degree.  The dorsal aspect of the right foot showed well-
healed, linear, vertically-oriented scars of the dorsal 
aspect of the second to fifth toes.  They measured 
approximately 3 centimeters in length except for the one at 
the small toe, which measured only 2 centimeters in length.  
There were thick calluses that were not tender to palpation 
on the medial aspect of the great toes.  The diagnoses were 
symptomatic calluses, and status post surgical correction of 
hammertoes, bilaterally.   X-ray examination revealed 
findings consistent with bilateral hammertoe correction 
deformities at digits 2 through 5, bilaterally, with mild 
subluxation of the right fifth PIP joint.  

On examination in February 2007, the veteran described 
experiencing sharp pain secondary to calluses on the bottoms 
of his feet.  This pain, which shot up from his feet into his 
back, occurred with "standing, walking, and lying down."  
He reported that he had been given Motrin for relief of pain 
in service, which had provided an  approximate 25 percent 
improvement.  He additionally reported that he had been 
prescribed orthotic inserts and custom-molded boots in 
service, which were also approximately 25 percent effective.  
Due to the ineffectiveness of the inserts, he no longer used 
them.  His current complaints included soreness, swelling, 
and sharp pain, that was worse with standing for an hour, and 
was relieved by soaking.  He stated that at work he had to 
sit down for approximately 20 to 30 minutes per hour due to 
foot pain.  

Physical examination revealed no edema of either foot.  He 
was noted to have 3 centimeter scars on the dorsal aspect of 
digits two through four and 2 centimeter scars on the fifth 
digits of both feet.  All scars were nonelevated, 
nondepressed, superficial, nonpainful, hypopigmented, flat, 
and without adhesions.  Manual muscle testing revealed full 
strength of all muscles without pain.  Neurological testing 
revealed intact propioception, and light touch, bilaterally.  
Patellar deep tendon reflexes were 2/4, bilaterally.  There 
were no spasms, and no clonus.  He was observed to have a 
normal gait.

Nonweightbearing examination of the left foot revealed semi-
reducible extension contractures of the second, third and 
fourth metatarsophalangeal joints, flexion contractures of 
the second and third distal interphalangeal joints, and the 
fourth proximal interphalangeal joint, varus rotation of the 
fifth digit, and lateral deviation of the great toe at the 
interphalangeal joint.  There was no decrease in the height 
of the medial longitudinal arch.  There was pain with plantar 
flexion at the second, third, and fourth metatarsophalangeal 
joints.  There was no pain with range of motion of the ankle 
joint, subtalar joint, midtarsal joint, metatarsophalangeal 
joints one and five, hallux interphalangeal joint, distal 
interphalangeal joints two, three, four, and five, and 
dorsiflexion of the second, third, and fourth 
metatarsophalangeal joints.  There was absent range of motion 
of the second, third, and fourth proximal interphalangeal 
joints.  There was pain to palpation at the inferior aspect 
of the first, second, and third metatarsal heads, inferior 
aspect of the medial calcaneal tubercle, and medial band of 
the plantar fascia.  There was no pain to palpation of the 
Achilles tendon, peroneal tendons, sinus tarsi, anterior 
talo-fibular ligament, posterior talo-fibular ligament, 
calcaneofibular ligament, anterior-inferior tibio-fibular 
ligament, deltoid ligament, posterior tibial tendon, and 
inferior aspect of the metatarsal heads four and five.  

Weightbearing examination of the left foot revealed no 
decrease in height of the medial longitudinal arch with 
standing or squatting, nor increase in lateral skin tension 
lines.  The Achilles tendon and rearfoot were perpendicular.  
He was unable to perform double limb toe raise secondary to 
pain.  There was no ground purchase of the second digit.  
There was flexion contracture of the second, third, and 
fourth distal interphalangeal joints, and varus rotation of 
the fifth digit.

Nonweightbearing examination of the right foot revealed 
reducible extension contractures of the first, second, third 
and fourth metatarsophalangeal joints, flexion contractures 
of the second, third, and fourth distal interphalangeal 
joints, and varus rotation of the fifth digit.  There was no 
decrease in the height of the medial longitudinal arch.  
There was no pain or crepitus with range of motion of the 
ankle joint, subtalar joint, midtarsal joint, 
metatarsophalangeal joints one, two, three, four, and five, 
hallux interphalangeal joint, proximal and distal 
interphalangeal joints three, four, and five, and 
dorsiflexion of the second, third, and fourth 
metatarsophalangeal joints.  There was absent range of motion 
of the second, third, and fourth proximal interphalangeal 
joints, and limited range of motion of the second distal 
interphalangeal joint.  There was pain to palpation at the 
inferior aspect of the first, second, third, fourth, and 
fifth metatarsal heads, inferior aspect of the medial 
calcaneal tubercle, and medial band of the plantar fascia.  
There was no pain to palpation of the Achilles tendon, 
peroneal tendons, sinus tarsi, anterior talo-fibular 
ligament, posterior talo-fibular ligament, calcaneofibular 
ligament, anterior-inferior tibio-fibular ligament, deltoid 
ligament, or posterior tibial tendon.  

Weightbearing examination of the right foot revealed no 
decrease in height of the medial longitudinal arch with 
standing or squatting, nor increase in lateral skin tension 
lines.  The Achilles tendon and rearfoot were perpendicular.  
He was unable to perform double limb toe raise secondary to 
pain.  There was no ground purchase of the second digit.  
There was flexion contracture of the second, third, and 
fourth distal interphalangeal joints, and varus rotation of 
the fifth digit.

X-ray examination revealed mild bilateral hallux valgus and 
surgical correction of hammertoes of digits 2 through 5, 
bilaterally.  There was no evidence of pes planus.

The assessment was:  calluses, post-surgical correction of 
the second through fifth digits, bilaterally, mallettoe, and 
no evidence of pes planus.

Based upon the above findings, the Board finds that the 
veteran is not entitled to a rating in excess of 30 percent 
under the diagnostic criteria pertaining to pes planus, as 
there is no evidence demonstrating pes planus that is 
pronounced in degree, as is required for an increased rating 
of 50 percent.  Indeed, on VA examination in February 2007, 
there was no evidence of pes planus.  Additionally, neither 
the August 2002 nor February 2007 examination revealed edema 
of either foot, extreme tenderness of the plantar surfaces of 
the feet, or marked inward displacement and severe spasm of 
the tendo Achilles on manipulation.  Finally, despite that 
the veteran asserts that his condition is only approximately 
25 percent improved by the use of inserts, there is no 
clinical evidence that his condition is not improved at all 
by the use of orthopedic appliances.  See 38 C.F.R. § 4.71a, 
DC 5276.  Accordingly, DC 5276 cannot serve as a basis for an 
increased rating in this case.

Nor is the veteran entitled to a rating in excess of 30 
percent under the diagnostic criteria pertaining to pes 
cavus.  In order to be entitled to an increased rating of 50 
percent under DC 5278, there must be evidence of bilateral 
marked contraction of the plantar fascia with dropped 
forefoot, all toes hammertoes, marked varus deformity, and 
very painful calluses.  38 C.F.R. § 4.71a, DC 5278.  While 
the evidence reflects that the veteran does have very painful 
calluses, there is no evidence demonstrating bilateral marked 
contraction of the plantar fascia with dropped forefoot, or 
marked varus deformity.  Additionally, the veteran has 
hammertoes, status post surgical correction, of digits 2 
through 5, bilaterally, rather than all toes hammertoes.  
Accordingly, DC 5278 cannot serve as a basis for an increased 
rating in this case.

With regard to the remaining applicable diagnostic codes, DCs 
5280 (hallux valgus), 5282 (hammertoe), and 5284 (other foot 
injury), none of these diagnostic codes can serve as a basis 
for an increased rating in this case, as none of these 
diagnostic codes provides for a disability rating in excess 
of 30 percent.  38 C.F.R. § 4.71a, DCs 5280, 5282, and 5284.

The Board has considered whether a higher evaluation may be 
granted under other potentially applicable diagnostic codes.  
However, the other diagnostic codes for foot disorders are 
not applicable to the veteran's disability as they regard 
other conditions for which he is not service-connected.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
indicated in the present case, as the Board finds the 
veteran's bilateral pes planus with calluses and hammertoes, 
bilaterally, has continuously been 30 percent disabling since 
July 1, 2001, when service connection became effective.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002 and January 
2007; a rating decision in April 2003; and a statement of the 
case in May 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial rating higher than 30 percent for bilateral pes 
planus with calluses and hammertoes, bilaterally, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


